Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 03/31/2022:
Amendments of claims 1, 9, 12 and 17 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2749020) in view of Hakomaki (US 2726706).
Regarding Claim 17:
Baxter discloses a bag making machine configured to receive a flattened tubular stock material, a longitudinal axis of the tubular stock material corresponding with a direction of travel of the stock material from the roll and through the bag making machine (Figure 2 the machine makes bags 10 from tubular material 14), the bag making machine comprising: 
a feeder configured to draw a desired length of the stock material from the roll (Figure 2, Material 14 is fed into the machine); 
a cutter (Figure 2, cutters 16); 
a sealer (Figure 2, heating bars 15); and 
a controller programmed to operate the feeder to draw a first desired length of stock material from the roll; activate the sealer to form a seal traverse to the direction of travel in response to drawing the first length of stock material from the roll (Column 2, lines 50 to 56, The flattened tube 14 is passed between a pair of reciprocating heating bars 15 to form seal 12); operate the feeder to draw a second desired length of stock material from the roll while advancing the seal beyond the sealer in response to activation of the sealer; and Page 7 of 11 WBD (US) 55628388vlactivate the cutter to separate an upstream portion of the stock material from a downstream portion of the stock material in response to drawing the second desired length of stock material (Column 2, lines 56 to 59, tube 14 is moved thereafter between a pair of cutters 16 which are arranged to sever the flattened tubular material transversely at the edge of the fiat sealed area 12).
Baxter does not disclose how the tubular stock material is provided.
Hakomaki teaches using a roll to provide flattened tubular stock material to a similar bag machine.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Baxter the teachings of Hakomaki and use a roll to provide the flattened tubular stock material since that is a well-known practice in the art.

If it is argued that Baxter does not specifically disclose a controller programmed to operate the machine. It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to use a programable controller to operate the machine, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 199.

Regarding Claim 18:
As discussed above for claim 17, the modified invention of Baxter discloses the invention as claimed.
The modified invention of Baxter does not specifically disclose if the first or the second distances can be varied between each use of the cutter and the sealer.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to make the mentioned distances variable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding Claim 20:
Baxter discloses that the cutter comprises a blade configured to separate an upstream portion of the stock material from a downstream portion of the stock material (Figure 2, cutters 16). 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2749020) in view of Hakomaki (US 2726706) as applied to claim 17 above, and further in view of Knudsen (US 4490963).
As discussed above for claim 17, the modified invention of Baxter discloses the invention as claimed.
The modified invention of Baxter does not disclose that the cutter comprises a perforation wheel configured to separate an upstream portion of the stock material from a downstream portion of the stock material.
The use of perforated wheels is well known in the art to form a weakening line to fold or separate manually thin or in particular web material, as described for example by Knudsen (Column 9, lines 24 to 30, Figures 7 and 12, disk 176 with teeth 178 to form a line of perforations between the two rows of pockets 10 so they can be separated later).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10717558. Although the claims at issue are not identical, they are not patentably distinct from each other because all the mentioned claims disclose:
A bag making machine configured to receive a flattened tubular stock material from a roll, a longitudinal axis of the tubular stock material corresponding with a direction of travel of the stock material from the roll and through the bag making machine, the bag making machine comprising: 
a feeder configured to draw a desired length of the stock material from the roll; 	
a cutter, which when activated, is configured to separate an upstream portion of the stock material from a downstream portion of the stock material; 
a sealer, which when activated, is configured to separate an upstream portion of the stock material from a downstream portion of the stock material and substantially simultaneously form a seal in the upstream portion and a seal in the downstream portion of the stock material traverse to the direction of travel (These last three components may be listed on different order but are basically the same)

The main apparent difference between the claims is how the controller is disclosed to be programed.

According to claim 1, the controller is programed to:
activate the cutter to separate an upstream portion of the stock material from a downstream portion of the stock material; (corresponding to “operating the cutter to separate the second length of stock material from the roll” of 10717558)
operate the feeder to draw a desired length of stock material from the roll in response to activation of the cutter; (corresponding to “operate the feeder to draw a first length of the stock material from the roll and feeding the first length of the stock material past the sealer”, note that this step happens after operation of the cutter)
activate the sealer to separate an upstream portion of the stock material from a downstream portion of the stock material and substantially simultaneously form a seal in the upstream portion and a seal in the downstream portion of Page 2 of 11WBD (US) 55628388vlResponse to the Office Action dated February 2, 2022 the stock material traverse to the direction of travel in response to operation of the feeder after activation of the cutter; (corresponding to “dispensing a first bag having an open leading edge and a sealed trailing edge, by operating the sealer to separate the first length of the stock material from the roll with the sealer simultaneously forming a pair seals within the stock material”) and 
operate the feeder to draw a desired length of stock material from the roll in response to activation of the sealer and before a subsequent activation of the cutter (corresponding to “drawing a second length of the stock material from the roll and feeding the second length of stock material past the cutter; and dispensing a second bag having a sealed leading edge and an open trailing edge, by operating the cutter to separate the second length of stock material from the roll, the sealed leading edge of the second bag having been created by the sealer during dispensing of the first bag”).

Surely Claim 1 does not disclose dispensing the bags and the sequence starts at a different step, but all the limitations of the claim are present in Claim 1 of 10717558.

According to claim 9, the controller is programed to:
	operate the feeder to draw a first desired length of stock material from the roll; (Corresponding to “operate the feeder to draw a first length of the stock material from the roll and feeding the first length of the stock material past the sealer”)
activate the sealer to separate an upstream portion of the stock material from a downstream portion of the stock material and substantially simultaneously from a seal in the upstream portion and a seal in the downstream portion of the stock material traverse to the direction of travel in response to operation of the feeder in response to drawing the first length of stock material from the roll; (Corresponding to “operating the sealer to separate the first length of the stock material from the roll with the sealer simultaneously forming a pair seals within the stock material”, that happens after the material is fed past the sealer)
operate the feeder to draw a second desired length of stock material from the roll while advancing the seal beyond the sealer in response to activation of the sealer; (Corresponding to “drawing a second length of the stock material from the roll and feeding the second length of stock material past the cutter”); and 
activate the cutter to separate an upstream portion of the stock material from a downstream portion of the stock material in response to drawing the second desired length of stock material from the roll (corresponding to “operating the cutter to separate the second length of stock material from the roll” of 10717558, that occurs after “drawing a second length of the stock material from the roll and feeding the second length past the cutter”)

Same as said for Claim 1, surely Claim 9 does not disclose dispensing the bags, but all the limitations of the claim are present in Claim 1 of 10717558.

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731